Citation Nr: 9909716	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of entitlement to service 
connection for a right foot disability.

2.  Entitlement to service connection for residuals of a 
right thumb injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R. B.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
entitlement to service connection for residuals of a right 
thumb injury and also determined that the veteran had not 
submitted new and material evidence in order to reopen a 
claim for a right foot condition.   

Service connection for a right foot deformity was denied by a 
January 1979 Board decision.  This was the last final 
decision regarding such issue.  See 38 U.S.C.A. § 7104 (West 
1991).


FINDINGS OF FACT

1.  In January 1979, the Board denied the veteran's claim of 
entitlement to service connection for a right foot deformity. 

2.  Evidence submitted subsequent to the January 1979 Board 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSION OF LAW

Evidence submitted since the January 1979 Board decision, 
which denied the veteran's claim of entitlement to service 
connection for a right foot deformity is new and material 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998), Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at induction in December 
1943, the veteran's feet were evaluated as normal.  No 
musculoskeletal defects were noted other than flat chest.  
His "spine and extremities" were evaluated as normal.  At 
his separation examination in December 1945, his "spine and 
extremities" were evaluated as normal. 

The veteran underwent a private examination in February 1978 
by Dr. D.  Under medical history, painful right foot was 
noted.  Under diagnosis, spastic, peroneal, right foot 
deformity was noted.  

In January 1979, the Board denied the veteran's claim of 
entitlement to service connection for a right foot deformity.  
Evidence submitted subsequent to such decision is summarized 
below:

Copies of treatment records were submitted from the Anderson 
Clinic from January 1976 to January 1978.  In January 1976, 
the veteran reported pain in the right tibialis tendons 
related to a flat foot deformity.  In January 1978, the 
examiner commented that the veteran a rather severe peroneal 
spasticity along with the valgus foot deformity.  

Copies of VA Medical Center treatment records were submitted 
from March 1978 to February 1979.  A treatment record from 
March 1978 noted that the veteran had increasing pain in his 
right foot for some years.  An x-ray report from March 1978 
noted that an old fracture involved the calcaneal spur.  A 
treatment record from January 1979 diagnosed the veteran with 
old injury right foot, arthritis. 

A copy of a transcription of a telephone conversation dated 
October 1978 between a Social Security examiner and Dr. W. G. 
was submitted.  The physician stated that he first saw the 
veteran for right foot pain in July 1974.  He saw him again 
for his right foot at times in 1976 and 1977.  In June 1978, 
the veteran stated that he had a congenital deformity of the 
right foot.  The physician felt that the veteran was unable 
to continue with his job since he was standing on concrete so 
long.    

The veteran underwent a private examination in January 1979.  
The examiner's diagnosis was arthritis of the right foot with 
congenital defect.  

The veteran underwent a VA examination and x-ray in March 
1979.  The veteran complained of burning sensation in both 
legs almost continually.  He complained of severe pain and 
swelling in the right foot and ankle.  He complained that 
both of his hands were becoming more contracted with pain and 
soreness more pronounced.  The examiner commented that the 
veteran had a history of mild spastic paralysis, with the 
first complaints in 1944.  His complaints were of pain and 
difficulties with the right leg, particularly the right foot.  
The examiner's diagnoses were residuals of mild cerebral 
palsy with subsequent pronated right flat foot deformity with 
tarsal metatarsal valgus deformity of approximately 10 
degrees; and degenerative osteoarthritis of the small joints 
of the right foot.  An x-ray report of the right foot and 
ankle showed no evidence of fracture, dislocation or other 
bony abnormality. 

The veteran underwent a VA examination in May 1979.  The 
veteran complained of a burning sensation in his feet and 
legs.  The examiner's diagnosis was arthritis.  

The veteran underwent a private examination in January 1980.  
The examiner noted that the veteran had been retired 
secondary to arthritis and coronary artery disease for 18 
months.  The examiner's diagnosis was arthritis of both feet.  

The veteran underwent a VA examination in August 1980.  It 
was noted that the veteran had difficulties with arthritis 
for about 10 years.  

Dr. W. G. submitted a letter dated July 1981 in which he said 
that the veteran had been a patient of his since April 1970.  
He noted that the veteran had swelling of both feet and 
ankles.  Dr. W. G.'s impression was severe rheumatoid and 
osteoarthritis.  

In a statement dated September 1995, M. K. wrote that he 
served with the veteran on the Wisconsin during World War II.  
He wrote that he became aware of an injury to the veteran's 
right foot on a shakedown cruise to Trinidad.  He wrote that 
the veteran's foot was severely swollen and he could hardly 
walk for some time.  He wrote that the veteran told him that 
his injury occurred during a required march down an 
embankment while at Brambridge, Maryland.  He wrote that he 
was also aware of an injury to the veteran's hand while 
aboard ship, which occurred while he was securing the 
captain's boat below deck.  He wrote that he knew the veteran 
was in sick bay on several occasions due to this injury.  

In a statement dated December 1995, P. C. wrote that he saw 
the veteran's hand bandaged on board the USS Wisconsin in the 
South Pacific.  He wrote that the veteran said that he had 
the meat torn from a part of his hand while lowering a boat.  

The veteran was afforded a hearing before a member of the 
Board in October 1998, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
he injured his right foot in February 1944.  He stated that 
after marching, he realized he was not able to walk.  He 
stated that he went to sick bay where he was told he had bad 
arches, and had his feet taped.  He stated that he was placed 
on light duty for 6-7 days and then for another 3-4 days.  He 
stated that when he went to Newport, Rhode Island after that 
he received continued treatment for his right foot and that 
he was put on light duty for a week. He stated that he 
continued to have problems with his right foot until he was 
discharged in 1945.  He stated that M. K. made mention of his 
foot being swollen and noted the veteran's difficulty in 
walking when he was on his way to Trinidad.  He stated that 
he had not received treatment for his right foot until many 
years after service, even though it had been hurting all the 
time.  He stated that Dr. Damron's records were on file and 
indicated that Dr. Gilyard was deceased.  

The veteran stated that he had flat feet before service, and 
that one doctor wondered how he got into the service with 
feet so flat.  He stated that the March 1978 medical 
reference was erroneous in that he meant to tell the doctor 
that he had not sustained an injury in the last couple of 
weeks, not that he had not sustained an injury at all.  The 
veteran asserted that there were gaps in the 1978 hearing 
transcript.  The veteran tried to correct his testimony from 
the 1978 hearing and testified that he had problems with his 
foot while he was on the ship, and had difficulty going up 
and down ladders and moving around the ship.  He testified 
that he worked at Welburn Motor Company from 1951 to 1966.  
The veteran testified that the reason he did not seek service 
connection earlier was because he met with somebody 
affiliated with veterans affairs when he got out of service, 
who asked if the enemy had caused his right thumb or foot 
injury, and the veteran replied that the enemy had not caused 
such injuries.  The veteran thought that he would not qualify 
for service connection based on that conversation.  

In a letter received by the Board in February 1999, the 
veteran corrected testimony from his October 1998 hearing.  
He wrote that he was in auto mechanics school from February 
1946 until the summer of 1948, and that thereafter he worked 
at Welborn Motor Company until the summer of 1949.  He wrote 
that during the next two years he worked at two auto dealers 
until he went to work at the American Bakeries Company Garage 
in 1951.  He wrote that he worked there until 1966 and from 
1966 until 1978 he operated his own service station, at which 
point he had to retire due to his health.  

By correspondence dated March 1999, the Board attempted to 
obtain a tape of the veteran's September 1978 Travel Board 
hearing (the veteran claimed that there were gaps in the 
hearing transcript).  However, it was documented in the March 
1999 correspondence that the archive files only went back to 
1980.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for a right foot disability.  

As noted above, in January 1979, the Board denied the veteran 
entitlement to service connection for a right foot 
disability.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.
 
New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a right foot disability.  The veteran was 
denied entitlement to service connection for a right foot 
disability in January 1979 because the right foot disability 
was not shown to have been present during the veteran's 
active service.  Thereafter, several lay statements were 
submitted in 1995 by fellow veterans who had served with the 
appellant in 1995.  In particular, in a statement dated 
September 1995, M. K. stated that he became aware of an 
injury to the veteran's right foot on a cruise in World War 
II.  In particular, he wrote that the veteran's foot was 
swollen and that the veteran could hardly walk.  

The September 1995 statement by M. K. is new in that it is 
not merely cumulative of other evidence of record.  It is 
also material to the veteran's claim.  When the veteran's 
claim was denied in January 1979, the only evidence about the 
veteran's right foot injury was his own description about the 
origin of his foot injury.  M. K.'s statement serves to 
corroborate the veteran's version of events and addresses one 
of the central defects in the veteran's claim.  

Therefore, the September 1995 statement by M. K., either by 
itself or in connection with the evidence already assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened, and the veteran's claim must be considered 
in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right foot 
disability, the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The record reflects that 
in December 1978, the Social Security Administration notified 
the veteran that he was entitled to disability benefits.  The 
decision by the Social Security Administration and the 
records that they considered in their decision are not of 
record.  

When during the course of review, an appellant refers to the 
existence of additional evidence that might make the claim 
well grounded, VA must notify the appellant of the 
significance of the evidence.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  Therefore, before a decision is made as to 
whether the veteran's claim of entitlement to service 
connection for a right foot disability is well-grounded, the 
RO should obtain a copy of the December 1978 decision 
granting social security benefits and all medical records 
considered by the Social Security Administration in their 
decision.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992). 

At the veteran's hearing in October 1998, he contended that 
he injured his right thumb on June 21, 1945 and that he 
injured his right foot on February 18, 1944.  The veteran 
contends that there was documented evidence of the injuries 
to his right thumb and right foot in service.  Although the 
service medical records do not refer to any such injuries, 
the veteran's representative contended that morning reports 
from the veteran's period of service might show evidence of 
such injuries.  In light of the need to obtain the Social 
Security Administration records, the RO should also obtain 
morning reports of the veteran's unit for February and March 
1944 as well as June 1945.  

In light of the need to obtain the Social Security 
Administration records, the RO should also arrange for the 
veteran to be afforded a VA examination to determine the 
nature and etiology of any right thumb and right foot 
disorders.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of the veteran's right 
foot and right thumb disorders.  
Specifically, the RO should contact the 
Social Security Administration and obtain 
a copy of their December 1978 decision 
granting the veteran disability benefits 
along with copies of all medical records 
considered by the Social Security 
Administration.

2.  The RO should request a search of any 
alternate service records, to include a 
search for morning reports, for all 
records pertaining to the veteran in 
February and March 1944 as well as June 
1945.  Any records located as a result of 
this search should be associated with the 
claims file. 

3.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  Such tests as the 
examining physician deems appropriate 
should be performed.  The veteran should 
be examined to determine the nature and 
etiology of all right foot and right 
thumb disorders that might be present.  
The examination report should include 
responses to the following medical 
questions:

a.  State as precisely as possible 
the diagnoses of all right foot and 
right thumb disorders the veteran 
currently has. 

b.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to the time of onset of 
the disorder.  

c.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to whether it is at 
least as likely as not that any 
right foot and/or right thumb 
disorders are etiologically related 
to the injuries to the right foot 
and right thumb that the veteran 
claims to have sustained in service. 

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a right foot 
disability and for residuals of a right 
thumb injury.  In the event that the 
claims on appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


